4Fr1
¢-.

or
IN THE UNITED STATES DISTRICT COURT IE'OR§`.§~i
THE SOUTHERN DISTRICT OF GEORGIA qw,[qw _
SAVANNAH DIVISION L‘H`““!n ph 2:38

 

EDWARD LITWINKOWICH,

 

Plaintiff,
V. CASE NO. CV417-220

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

Defendant.

-_/~_,-_,-_/~_»V-_,-._,-_»-_’-._’

 

0 R D E R

Before the Court is Defendant’s Unopposed Motion for Entry of
Judgment with. Remand (Doc. 23.) Pursuant to the power of this
Court to enter a judgment affirming, modifying, or reversing the
decision of the Commissioner of Social Security with remand
under sentence four of section 205(g) of the Social Security Act,
42 U.S.C. § 405(g), and in light of Defendant’s request, with
Plaintiff’s consent, to remand this action for further action,
this case is hereby remanded. Should the Appeals Council remand to
an ALJ, upon remand the ALJ will take the following actions: (l)
update the medical record; (2) further evaluate Plaintiff's
residual functional capacity, including Consideration of the
impact of Plaintiff’s mental limitations and his use of a cane;
and (3) if necessary, obtain vocational expert testimony.

Therefore, this Court hereby REVERSES the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) with a remand

of the cause to the Commissioner for further proceedings. See

Shalala v. Schaefer, 509 U.S. 292 {1993); Melkonyan v. Sullivan,

 

 

501 U.S. 89 {1991). The Clerk is DIRECTED to close this case.

so ORDERED this éjjfzzaay of January 2019.
W

w:LLIAM T. MooRE, Jéf
UNITED STATES DIsTRiCT CoURT
soUTHERN DIsTRICT oF GEORGIA

 

